ORDER AND JUDGMENT
In accordance with 10th Cir.R. 9(e) and Fed.R.App.P. 34(a), this appeal came on for consideration on the briefs and record on appeal.
This matter is before the court on defendant-appellant’s renewed application for bail pending appeal pursuant to Fed.R. App.P. 9(b). In the interest of justice, we partially remand the matter to the district court for reconsideration of defendant’s application for release pending appeal under the standards announced by our decision in United States v. Affleck, 765 F.2d 944 (10th Cir.1985). Accordingly, the matter is partially remanded for such further proceedings as are appropriate. See 10th Cir.R. 17(b).
Upon the conclusion of the proceedings contemplated by this order, the district court shall promptly certify the record of the proceedings as a supplemental record. Further, the parties shall, within ten days of the transmittal of the supplemental record on appeal, furnish statements of their respective positions regarding the proceedings on remand.
The partial mandate shall issue forthwith.